DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “29” (paragraph 025).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “30” and “32” (Fig. 3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Conti (4,765,080) in view of Flieder (2017/0243527).
Conti discloses a signage illumination device, comprising: a housing (12, Fig. 1) having a front surface (25, 27, Fig. 1), a back surface, a top surface (14, Fig. 1), and an interior cavity defined therein (column 3, lines 4-10); a channel (24, 26, Fig. 2) defined along the front surface of the housing; a plurality of signage panels (30a-30c, Fig. 2) dimensioned to be carried in the channel, wherein one or more of the plurality of signage panels have a cut out area forming indicia and an opaque area surrounding the indicia; and an electrical circuit carried within the interior cavity (Fig. 2), the electrical circuit configured to selectively illuminate a light source (58, Fig. 2) contained within the housing.
However, as noted above the indicia is formed by a cut out rather than by a photoluminescent area. The light source disclosed by Conti is an incandescent bulb (58, Fig. 2). Flieder teaches that it was known in the art to create white light by using an LED to excite a photoluminescent material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the incandescent bulb disclosed by Conti with a photoluminescent material forming the indicia and an LED illuminating the indicia, as taught by Flieder, in order to take advantage of the known longer life and lower energy consumption of an LED over an incandescent bulb.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Conti (4,765,080) in view of Flieder (2017/0243527), as applied to claim 1, above, and further in view of Taylor (2008/0155870).
Conti discloses the invention substantially as claimed, as set forth above. However, Conti discloses a plug (62, Fig. 2) to power the sign. Taylor teaches that it was known in the art to power a sign using a solar panel and a backup battery. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the plug disclosed by Conti with a solar panel and a backup battery, as taught by Taylor, in order to power the sign without cost.
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The light disclosed by Flieder operates continuously to excite the photoluminescent material in order to emit the desired color of light. The prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a sensor that detects a low illumination condition of a photoluminescent area in order to activate a light source to replenish the photoluminescent area, in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/             Primary Examiner, Art Unit 3631